ALLOWABILITY NOTICE
Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Smith (US 4463241 A) discloses, an improved fixture assembly for use on an electrode wire EDM apparatus which is adapted to cut a conductive workpiece.  Referring to FIG. 2, the improved fixture which can secure a plurality of workpieces 52 comprises master bar 40, which is secured to work supports 30 transversely therebetween, base plate 42 which is removably attached to the master bar at a predetermined location thereof and which has a plurality of equally-spaced support locations upon which each said workpiece rests, locator plate 44 which is removably attached to the base plate at a predetermined location thereof and which has a plurality of equally-spaced recesses of predetermined shape along an edge thereof for a side of each workpiece to be held thereagainst, and a plurality of pre-configured clamps 48 removably attached to the upper side of said locator plate which are tightenable to exert force against the top surface of each workpiece for securing the workpiece in a precise location for cutting.  The edgewise profiles of all components of said fixture are adapted so that each workpiece is secured and all components are non-interfering with the predetermined cutting path.  The preferred workpieces comprise polycrystalline abrasive compacts typified by polycrystalline diamond compacts preferably supported on a metal support.
Sakai et al. (US 4739143 A) discloses, to simultaneously machine a plurality of workpieces, 6, 6a a continuous wire electrode 2 supplied by a feed unit 1 is reversed by a pulley 21 below the movable mounting table 7 after passing down through one of the workpieces, and led back up through the other workpiece to a tensioning takeup unit 11.  The wire electrode runs 
Derighetti et al. (US 4778973 A) discloses, a wire guidance arrangement for guiding a wire electrode of a spark erosion machine has several replaceable wire guides, which are mutually spaced to thereby form individual erosion zones.  The individual wire guides are held by spring tension in corresponding openings of a guide plate, which rest on a base block.  The common plane of the guide plate and the base block forms a reference plane on which are axially centered the undersides of wire guidance members of the individual wire guides.  Even in the case of a greater wire electrode fixing length, this always ensures a satisfactory guidance of the wire electrode.  In addition, the individual wire guides can be simply replaced without any adjustment being necessary.
Kawanabe (US 4960971 A) discloses, in a wire EDM a workpiece holder has a fluid tight chuck unit connected to a rotation shaft for rotational movement while supporting the workpiece during a machining operation.  A cover member and a seal between the cover member and a wall of the machining bath or tank are used to prevent leakage of the machining liquid.  A drive system rotates the shaft under the control of a CPU with a rotation speed detector and a rotation angle detector providing feedback information.  Optionally the rotational shaft can extend obliquely into the bath.
Brown et al. (US 5004883 A) discloses, a method of fabricating multiple parts, especially multiple metal parts which are later joined to form an assembly such as a three piece jet engine mounting link assembly with triple load bearing redundancy, from a single workpiece by cutting the workpiece along two mutually perpendicular axes, preferably with an electrical discharge 
Itoh (US 5315087 A) discloses, a wirecut electrical discharge machining apparatus having silicon particles suspended in a dielectric solution that fills the machining gap.  The silicon particles may be suspended in the dielectric solution prior to a machining operation or they may be mixed with the dielectric solution directly in the machining gap.  Also, a silicon-coated electrode may be utilized.  The silicon overcomes many of the limitations associated with conventional dielectric solutions, by allowing more uniformity of conductivity.
Scheller et al (US 8241321 B2) discloses, in preparation for forming the operative surgical surfaces in the block 128 at the distal end of the shaft 122 of the blank, the blank is secured in a wire electric discharge machine by mounting the shaft 122 in a chuck 134 of the machine adjacent to the proximal end of the shaft which requires no machining.  A schematic representation of a wire electric discharge machine is shown in FIG. 6.  Prior to the first machining step, the wire 136 of the electric discharge machine is positioned in the same plane as the shaft center axis 130 and is oriented at a slight angle, preferably an 18 degree forward angle relative to the shaft axis 130.  A first cutting operation is then performed in the block 128 of the one piece metal blank by moving the wire 136 of the electric discharge machine and the one piece blank relative to each other.  FIG. 7 shows the path of the wire 136 relative to the block 128 and shaft 122 of the blank from the point of view of looking down the wire center axis.  The wire 136 is moved through the blank block 128 in an elongate parabolic path 138 that is centered relative to the shaft center axis 130.  This separates the blank block 128 into two pieces, removing a large portion 140 of the block from the remaining parabolic shaped portion 142 of the block left on the shaft distal end 126.

Perrow et al (US 20090012571 A1) discloses, the clamping mechanism 2750 comprises a proximal end 2756 and a distal end 2768, as shown in FIG. 116.  The distal end 2768 includes an upper tapered portion 2786, an intermediate flat portion 2752, a lower tapered portion 2754 and clamping arms 2764.  The intermediate flat portion 2752 has a cavity 2788 and a spacing 2794 that define resilient arms 2790.  The spacing 2794 extends from the cavity 2788 to a void 2762 which is defined between clamping arms 2764.  The spacing 2794 and cavity 2788 are designed to allow the clamping arms 2764 to resiliently expand apart during operation of the plate holder 2700.  Preferably, the cavity 2788, spacing 2794, and void 2762 are cut into the clamping mechanism 2750 during manufacturing by a wire electrical discharge machining process (EDM).
Blumenkranz (US 20130046317 A1) discloses, in addition to plastic or metal injection molding or cutting of plastic or metal by machining methods, including metal cutting by wire electrical discharge machining (EDM), the pairs of flexible hinges 242-248 may be configured with sufficient length and uniform thickness to permit exploitation of a planar photo-lithographic plated metal alloy fabrication process by orienting the flexible hinges in the plane of the plated layers to enable unitary structures of 1 mm diameter or smaller.  Thus, the invention enables manufacture of functional medical flexible hinge wrist instruments of unprecedented smaller size 
Cho (US 20130110289 A1) discloses, FIG. 6 is a schematic perspective view illustrating a structure of a force sensing apparatus, according to another example embodiment.  According to the embodiment of FIG. 6, a plurality of thin elastic beams 17 that connect upper and lower portions of the body 11 are formed instead of the openings 15 in order to improve the elastic deformation of the body 11.  Referring to FIG. 6, the body 11 is divided into an upper portion 11a and a lower portion 11b that are separated from each other by the thin elastic beams 17 formed in a direction perpendicular to an axial direction.  The upper portion 11a and the lower portion 11b are connected to each other by using the elastic beams 17.  Referring to FIG. 6, a right end of the elastic beam 17 is connected to the upper portion 11a, and a left end of the elastic beam 17 is connected to the lower portion 11b.  However, this is just an example, and thus, the current embodiment is not limited thereto.  For example, the right end of the elastic beam 17 may be connected to the lower portion 11b, and the left end of the elastic beam 17 may be connected to the upper portion 11a.  Spaces between the elastic beam 17 and the lower portion 11b and between the elastic beam 17 and the upper portion 11a may be cut to form a gap 16 in each space.  For example, the elastic beam 17, the upper portion 11a, and the lower portion 11b may be formed by partially cutting the single body 11 by using a wire electrical discharge machining (wire EDM) method.
Hamada (US 20170072490 A1) discloses, to keep an electrode guide from interfering with an object such as a workpiece during the workpiece processing period, in the present invention, a path-generating device of an electrical discharge machine that is provided with an electrode guide for supporting a rod-shaped electrode is configured so as to be equipped with: a .
Grace et al. (US 5981895 A) discloses, a method is shown for manufacturing a bone saw blades from a metal blanks by using an electric discharge machining process.  Plural stacks of metal blanks are formed and loaded into a jig where the stacks are secured in an angular position.  The stacks of metal blanks are subjected to an electric discharge machining process whereby teeth are machined into the peripheral edges of the metal blanks.  The positions of the stacks are switched and the electric discharge machining process is repeated.
Harmeyer (US 6325675 B1) discloses, an insulating cover for an electrical connector has a core chamber, a first opening which communicates with the core chamber, and a second opening which communicates with the core chamber.  The core chamber itself is constructed and arranged to house an electrical connector, and each of the first and second openings is constructed and arranged to allow an end portion of an electrical conductor to pass through the particular opening.  The insulating cover further has a hinged access cover adjacent one of the first and second openings, with the hinged access cover constructed and arranged to hingedly cover, and provide access to, the adjacent first or second opening.
Smeenk (US 20040175541 A1) discloses, methods of making microstructured laminae for replication and apparatus.  In a preferred embodiment, the invention relates to machining V-shaped grooves on individual lamina forming cube-corner microstructures.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Gregory Sebald on 04/07/2021. The application has been amended as follows:
In claim 21:
In line 5, insert “plurality of member”, before “holes being adapted to”,
In line 16, insert “after step (D),” before “rotating the machining fixture”,
In line 18, insert “said”, before “at most one of said”,
In line 20, insert “after step (E),” before “cutting said at most one of said at least two workpieces”.
The amendments above result in amended claim 21 to appear as (insertions underlined):
21. (CURRENTLY AMENDED) A method of manufacturing a jointed device of a medical instrument comprising the following steps:
(A)    providing a machining fixture and an electrical discharge wire, said machining fixture comprising a plurality of member holes, each of the plurality of member holes being adapted to accommodate at least one workpiece, said at least one workpiece being adapted to form at least one portion of said jointed device of said medical instrument;
(B)    providing at least two workpieces, comprising a first workpiece and a second workpiece, accommodated within at least two member holes of said plurality of member holes;
(C)    associating said machining fixture to the wire electrical discharge wire so that said 
(D)    cutting said at most one of said at least two workpieces by said electrical discharge wire;
(E)    after step (D), rotating the machining fixture around a fixture rotation axis of a predetermined fixture rotation angle, said predetermined fixture rotation angle being chosen to provide that said electrical discharge wire can cut said at most one of said at least two workpieces at a time;
(F) after step (E), cutting said at most one of said at least two workpieces by said electrical discharge wire.
In claim 26:
In line 2, delete “a”, and replace with “the” before “first cutting profile in said first cutting plane”.
The amendments above result in amended claim 26 to appear as (insertions underlined):
26.    (CURRENTLY AMENDED) The method according to claim 24, comprising, before the step (D), the further step of defining [[a]] the first cutting profile in said first cutting plane.
In claim 27:
In line 2, delete “a”, and replace with “the” before “second cutting profile in said second cutting plane”.
The amendments above result in amended claim 27 to appear as (insertions underlined):
27.    (CURRENTLY AMENDED) The method according to claim 26, comprising, before the step (E), the further step of: defining [[a]] the second cutting profile in said second cutting plane.
In claim 36:
In line 2, insert “plurality of”, before “member holes”.
The amendments above result in amended claim 36 to appear as (insertions underlined):
plurality of member holes.
In claim 38:
In line 2, delete “a”, and replace with “the” before “is”.
The amendments above result in amended claim 38 to appear as (insertions underlined):
38.    (CURRENTLY AMENDED) The method according to claim 24, comprising the further step of performing a calibration, wherein said step of performing [[a]] the calibration is performed before defining the first cutting profile in said first cutting plane, and before defining the second cutting profile in said second cutting plane.
In claim 39:
In line 2, delete “a”, and replace with “the” before “calibration comprises”.
The amendments above result in amended claim 39 to appear as (insertions underlined):
39.    (CURRENTLY AMENDED) The method according to claim 38, wherein said step of performing [[a]] the calibration comprises a substep of measuring a distance between said first workpiece and said second workpiece along said first cutting plane or said second cutting plane.
Reasons for Allowance
Allowance of claims 21-40 is indicated because the prior art of record (Kothe in view of Inoue) do not disclose/suggest the combination of “at least two workpieces are provided within at least two member holes of a plurality of member holes of a machining fixture, wherein an electrical discharge wire is used to cut at most one of the at least two workpieces at a time for a  first time, after that, the machining fixture is rotated around a fixture rotation axis of a predetermined fixture rotation angle so as the electrical discharge wire is cutting the at most one of the at least two workpieces at a time for a second time” as cited in claim 21.
The prior art of record (Kothe in view of Inoue) do not disclose the combination of elements above. Kothe discloses, two-part surgical instruments, a blank is separated into two parts by means of cutting equipment, wherein contours are formed in the blank simultaneously during the separation by means of the cutting equipment. Inoue teaches, an automatic TW (traveling-wire) electroerosion machining system for machining a plurality of workpieces of different types required to acquire different contours includes a TW machine having a wire setting unit and located adjacent a predetermined path. 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Kothe), such as “at least two workpieces is providing within at least two member holes of a plurality of member holes of a machining fixture with an electrical discharge wire, wherein the electrical discharge wire is used to cut at most one of the at least two workpieces at a time for a  first time, after that, the machining fixture is rotated around a fixture rotation axis of a predetermined fixture rotation angle so as the electrical discharge wire is cutting the at most one of the at least two workpieces at a time for a second time” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761          

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761